Citation Nr: 0723540	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aspermia.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for vitiligo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2002 
and March 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.

In January 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006). 


FINDINGS OF FACT

1.  The veteran was exposed to an estimated 22.5 rem of 
ionizing radiation in the course of his nine months of duty 
as an x-ray technician in the Army.

2.  Aspermia was first manifested many years after service 
and is not medically related to his service, to include his 
exposure to ionizing radiation. 

3.  Prostate cancer was first manifested many years after 
service and is not medically related to his service, to 
include his exposure to ionizing radiation. 

4.  Vitiligo was first manifested many years after service 
and is not medically related to his service, to include his 
exposure to ionizing radiation. 


CONCLUSIONS OF LAW

1.  Aspermia was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2006).

2.  Prostate cancer was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

3.  Vitiligo was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2002 and January 2003, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In February 2006, the veteran was again 
notified of the above information, with respect to all of his 
claims in appellate status.  At that time, he also was 
instructed to submit any evidence in his possession that 
pertained to his claims.  He notified VA in March 2006 that 
he had no further information or evidence to submit.  
Although this last notice was delivered after the initial 
denials of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in March 2007, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims, and medical 
opinions have been sought.

Service Connection

The veteran seeks service connection for three separate 
disorders, all of which he contends are the result of his 
exposure to ionizing radiation in service in the course of 
his duties as an x-ray technician.  In order to establish 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran's claim for service connection for aspermia, also 
claimed as sterility, was denied by rating action dated in 
1956.  The Board reopened the previously denied claim by 
decision dated in February 2006, and remanded for further 
development.  Such has been undertaken, and the merits of the 
claim are now properly before the Board.  The claims for 
prostate cancer and vitiligo were not previously denied 
before this iteration.

The veteran carries current diagnoses of all three disorders 
for which he seeks service connection.  See November 1955 
biopsy and subsequent private clinical records (aspermia); 
private medical opinion, dated in July 2005, by Dr. C.I.C.T. 
(recurrent prostate cancer); private medical opinion, dated 
in July 2005, by Dr. A.K.S., (vitiligo).  Although his 
service medical records, to include his November 1946 
separation examination, are negative for treatment of signs 
or symptoms of any of these disorders or of effects 
associated with radiation, the veteran's Separation 
Qualification Record does confirm that he served nine months 
as an x-ray technician in the Army.  Thus, the question 
remains whether the in-service exposure to x-rays led to his 
current disorders. 

Given the long history of the veteran's aspermia claim, a 
significant amount of historical evidence is of record 
regarding that disorder.  Two private medical opinions by his 
family physician, Dr. A.A.C., dated in November and December 
1955, indicate that it was "not illogical to conclude that 
the aspermia is a direct result of radiation."  Further, 
there is a January 1956 medical opinion by a physician 
associated with the Albany Medical College of Union 
University, Dr. T.F.F., who indicated that biopsies of both 
testes revealed changes of the spermatogenic cells which were 
"consistent with those changes that follow exposure to 
irradiation."  He stated, however, that he was not in a 
position to evaluate the amount or the extent of any exposure 
to irradiation the veteran had had, because he did not have 
the veteran's service records.

Based on this information, the veteran was admitted to a VA 
hospital for one month for study, from February to March 
1958.  Additional biopsies confirmed aspermia.  The slides 
were submitted to the Armed Forces Institute of Pathology 
(AFIP) at Walter-Reed Medical Center for further opinion as 
to whether the disorder was due to radiation.  The resultant 
April 1958 AFIP report, as reported in a July 1958 addendum 
to the hospital summary, indicated that:

This case shows none of the residual findings 
necessary to establish a significant radiation 
effect 12 years ago.  It is generally considered 
in the particular case of total body radiation, 
that complete and permanent depression of 
spermatogenesis does not occur below fatal 
levels.  In the recent study of testicular tumors 
treated with high doses of radiation, 15 of 33 
married men were found to be fertile after 
treatment.  

The hospital summary concluded that based on all scientific 
evidence available, there was no link between the veteran's 
aspermia and the radiation exposure in service.

None of these early reports indicated the veteran's actual or 
estimated dose of radiation due to his occupational exposure 
as an x-ray technician.  The veteran has testified credibly 
that in 1946, dose meters were not made available to him to 
so measure.  He has submitted what appears to be his own 
calculations on that front.  However, in the absence of a 
showing that the veteran has expertise in such highly 
technical matters, his estimates are not deemed competent.  

The U.S. Army Radiation Standards and Dosimetry Laboratory 
confirmed in October 2002 that records of dose estimates 
dated back only to 1954, long after the veteran's service.  
However, in September 2006, the U.S. Army Center for Health 
Promotion and Preventive Medicine, Veteran Radiation Exposure 
Investigations Program (VREIP), reviewed the veteran's claims 
file as well as historical data on military x-ray technician 
standards.  It found that in 1947, the Annual Maximum 
Permissible Dose set by regulation was 30 rem.  Research 
yielded that a very low percentage of all military x-ray 
technicians exceeded an annual dose of 15 rem.  Based on the 
veteran's nine-month tour as an x-ray technician and his 
self-reported history regarding that exposure, the Director 
of Occupational Health Services estimated that the veteran's 
dose was 22.5 rem.

In the meantime, the veteran also submitted statements dated 
in July 2005 regarding a positive nexus between prostate 
cancer and radiation, as well as between vitiligo and 
radiation.  Each of these statements contained the conclusion 
only, and did not explain any medical basis for the finding.

The dose estimate, along with the private opinions of record 
submitted by the veteran, were forwarded to the Under 
Secretary for Health for an expert opinion as to whether the 
veteran's estimated dose caused his current disorders.  In 
October 2006, a complete study of the available evidence and 
latest research was undertaken by that office, and 
specifically by the Chief Public Health and Environmental 
Hazards Officer.  He cited to several national scientific 
studies that focused on the effects of radiation of various 
parts and systems of the body.  Among the studies were the 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health, and the Agency 
for Toxic Substances and Disease Registry Toxicological 
Profile for Ionizing Radiation.  He explained in detail the 
results of these and other studies and how they related to 
each of the veteran's particular disorders.  Based on all the 
evidence, he concluded that it was unlikely that the 
veteran's aspermia, prostate cancer, vitiligo, or 
hypothyroidism could be attributed to his occupational 
exposure to radiation in service.  

In November 2006, the Acting Director of the Compensation and 
Pension (C&P) Service reviewed the Under Secretary's opinion, 
as well as the evidence of the claims folder, and concluded 
that thee was no reasonable possibility that the veteran's 
disorders resulted from his radiation exposure in service.  

In sum, although the veteran has submitted opinions that 
state that there is a nexus between his current disorders and 
his exposure to radiation in service, none of those opinions 
adequately offers a reasonable basis for the opinion.  The 
early statements by his private physicians (in 1955 and 1956) 
were made without the benefit of estimated dose information 
and did not cite any medical reason for the positive finding.  
They, therefore, are less probative of the causal issue.  The 
2005 opinions fail for the same reason, specifically, that 
they do not discuss the medical underpinnings for their 
findings, but instead, only draw conclusions without 
explanation.  

The 1958 AFIP study of the veteran's tissues, however, did 
result in findings that were supported by the medical 
evidence of record.  It pointed to studies applicable to the 
situation, and found no correlation on a broader basis.  It, 
therefore, carries more weight than the previous opinions. 

Above all, however, is the October and November 2006 reviews 
conducted by the Under Secretary for Health and Chief Public 
Health and Environmental Hazards Officer, and the Acting 
Director of the C&P Service.  These opinions were based on a 
credible estimate of the veteran's actual exposure, which was 
rooted in the historical data and expert knowledge of the x-
ray technician field.  They were further bolstered by several 
national and international studies that specifically dealt 
with the disorders at hand.  On review of all this evidence, 
a negative finding was made.  The Board finds this finding to 
be the most credible and probative of all the evidence, due 
to its solid medical foundation and full grasp of the 
available facts.  Accordingly, the preponderance of the 
evidence is found to be against the veteran's claims; 
therefore, the benefit of the doubt provision does not apply.  
Direct service connection for aspermia, prostate cancer, and 
vitiligo is not warranted.

Alternatively, service connection for disability based on 
exposure to ionizing radiation, such as x-rays, can be 
demonstrated by two other methods.  See Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).  First, there are certain types of 
cancer that are presumptively service-connected when they 
occur in "radiation-exposed veterans."  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected, provided that certain 
conditions are met, pursuant to 38 C.F.R. § 3.311.  

With respect to presumptive service connection, of the 
veteran's three disorders claimed here, prostate cancer is 
the only cancer among them.  It, however, is not enumerated 
on the list of presumptive cancers related to radiation 
exposure in 38 C.F.R. § 3.309(d).  Thus, the presumption is 
inapplicable. 

Prostate cancer is considered, however, a radiogenic disease 
under 38 C.F.R. 
§ 3.311(b)(2).  It is noted that aspermia and vitiligo are 
not considered radiogenic diseases under the regulation.  
Because the veteran does not claim exposure to ionizing 
radiation due to atmospheric nuclear weapons tests nor due to 
occupation of Hiroshima and Nagasaki, but instead due to 
occupational exposure, his claim under this section is to be 
referred to the Under Secretary for Health (USH) for a dose 
estimate.  As explained above, the veteran's estimated dose 
is 22.5 rem.  The regulation then directs that the Under 
Secretary for Benefits consider the claim with reference to 
certain factors and may request an advisory opinion from the 
Under Secretary for Health in doing so.  Here, the USH has 
provided a complete and highly credible opinion regarding the 
veteran's exposure to ionizing radiation through x-rays and 
his prostate cancer, finding the lack of a causal 
relationship.  This has been reviewed by the Acting Director 
of C&P Service, who concurred.  Though the regulation 
specifies that the Under Secretary for Benefits is then to 
make the final determination, it is noted that the most 
credible evidence of record does not support a finding.  
Accordingly, service connection cannot be granted for 
prostate cancer under the provisions of 38 C.F.R. § 3.311.
ORDER

Entitlement to service connection for aspermia is denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for vitiligo is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


